Case 1:15-cr-00378-PGG Document 169
                                168 Filed 08/25/21
                                          08/18/21 Page 1 of 1




                    MEMO ENDORSED:
                     Defendant's sentencing, currently scheduled for September 3, 2021,
                    is adjourned to October 15, 2021 at 12:00 p.m. The Probation
                    Department is directed to submit a revised Presentence Investigation
                    Report no later than September 15, 2021. Any supplemental
                    submissions on behalf of the Defendant are due on September 22,
                    2021, and any supplemental submissions by the Government are due
                    on September 29, 2021.




                                                 Dated: August 25, 2021
